DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the Preliminary Amendment filed 11/27/2019.
Claims 1, 3-5, 8, and 10-11 are amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Claim 6: the two fixed hydraulic dampers are positioned side-by-side at one end of the guide rail.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1: “the actuator being wherein” should read --the actuator wherein--.  
Claim 2: “wherein the upper end of the leg is attached to a moving platform” should read --wherein the upper end of the leg is attached to the moving platform--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alet et al. (US 2012/0180593).
In claim 1, Alet discloses (Fig. 1-5) a linear actuator (21-26) that can be used in a hexapod positioner (1, 20), the actuator (21-26) being actuated by electric control ([0005, 0013]) and comprising a leg (21) of fixed length, an upper end (211) of which is attached to a moving platform (203) supporting a load (68; [0061]) and the other, lower end (212) of which is moving along a guide rail (260), the actuator (21-26) wherein it comprises at least one hydraulic damper ([0013, 0056, 0069]) with calibrated orifices that is positioned on the guide rail (260), the calibration and the position of said at least one hydraulic damper being defined as a function of said load such that the forces generated by damping in the event of extreme breakdown are experienced only by said load and are distributed such as to limit force and acceleration peaks ([0013-0015]).
In claim 2, Alet discloses wherein the upper end (211) of the leg (21) is attached to the moving platform (203) by a ball joint (211) with three degrees of freedom ([0055]) in rotation and the guide rail (260) is attached to a fixed base (201).
In claim 4, Alet discloses wherein said at least one hydraulic damper is fixed on the guide rail (260; [0056]).
In claim 5, Alet discloses wherein two hydraulic dampers fixed on the guide rail (260; [0056]).
In claim 7, Alet discloses wherein the two fixed hydraulic dampers are positioned at each end of the guide rail (260; [0056]).
In claim 8, Alet discloses wherein the lower end (212) of the leg (21) moves on the guide rail (260) by means of a carriage actuated by a motor meshing on a belt ([0056]).
In claim 9, Alet discloses wherein the belt is notched ([0056]).
In claim 10, Alet discloses wherein the guide rail (260) is on a plane that is inclined relative to the fixed base (201; [0058]).
In claim 11, Alet discloses a hexapod positioner (20) comprising a fixed base (201) and a moving platform (203), the positioner (20) further comprising six linear actuators ([0064]) as claimed in claim 1.
In claim 12, Alet discloses a flight simulator (60) mounted on a hexapod positioner (20) as claimed in claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alet et al. (US 2012/0180593) in view of Hess et al. (US 2018/0086599).
In claim 3, Hess teaches the actuator of claim 2, with the exception of wherein said at least one hydraulic damper is moving on the guide rail and coupled to the lower moving end of the leg.
However, Hess teaches (Fig. 1-4) an actuator (14) wherein a damper (5) is moving on a guide rail (3) and is coupled to an end of a leg (10).
Therefore in view of Hess, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the actuator of Alet to have at least one hydraulic damper moving on the guide rail and coupled to the lower moving end of the leg, in order to prevent slippage and eliminate vibration of the load (Hess; [0032]).
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alet et al. (US 2012/0180593).
In claim 6, Alet teaches wherein fixed hydraulic dampers are at each end of the guide rail ([0056]).
Alet does not explicitly teach wherein the two fixed hydraulic dampers are positioned side-by-side at one end of the guide rail.
However, Alet further teaches shock absorbers must be integrated to avoid fierce decelerations at the end of the travel ([0013]), and furthermore teaches that the integration of commercially existing end-of-travel shock absorbers are already accredited and widely used ([0069]).
Therefore in view of Alet, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the actuator to have the two fixed hydraulic dampers at each end of the guide rail in order to prevent vibrations ([0063]), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v.Bemis Co., 193 USPQ 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In et al. (US 2022/0252210) teaches a tripod structure having a tripod positioner.
Nicholson et al. (US 2021/0251827) teaches a personal lift mechanism having a pair of sruts with shock absorbers disposed side-by-side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832